DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2021 has been entered.
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-5, 11, 17-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites, “Yasmin”).
With respect to claims 1-3 and 17-18, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally teaches the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition.
Yasmin teaches an epoxy resin matrix reinforced with expanded graphite (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract). Yasmin further teaches the expanded graphite is an assortment of graphite sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), which corresponds to the non-spherical particles as presently claimed. Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1). While there is no teaching from Yasmin that the expanded graphite is inorganic, given that it is identical to that of the present invention, it would necessarily inherently be inorganic.
Cura and Yasmin are analogous inventions in the field of epoxy resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosettable composition of Cura with the expanded graphite of Yasmin in order to provide a reinforced resin with improved mechanical properties, electrical conductivity, and barrier properties (Yasmin, Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1).
Regarding the amount of non-spherical particles, Yasmin teaches the expanded graphite, i.e. non-spherical particles, is present in a concentration of 1 to 2 wt.% (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract), which overlaps with that presently claimed.
Regarding the thermosettable structural adhesive composition’s overlap shear strength and/or T-peel strength, Cura teaches the film of Example 1, which is made from 54.5 wt.% Epikote 828, 26.0 wt.% PK-HP 200, 13.5 wt.% Paraloid 2650A, 3.3 wt.% Amicure CG1200, 1.5 wt.% Omicure U52M, and 1.3 wt.% Micropearl F48D (Table 2, page 16) has an overlap shear strength at room temperature of 21 MPa, an overlap shear strength at 80°C of 16 MPa, and an overlap shear strength at -40°C of 21 
It is apparent, however, that the instantly claimed amount of epoxy and that taught by Cura’s example 1 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of epoxy taught by Cura’s example 1 and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of epoxy, it therefore would have been obvious to one of ordinary skill in the art that the amount of epoxy disclosed in the 
Alternatively regarding the overlap shear strength and/or T-peel strength, while there is no explicit teaching for Cura in view of Yasmin that the thermosettable structural adhesive composition has an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C and/or a T-peel strength according to ASTM D1876 of at least 170 N, and/or a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 25% or less as presently claimed, given that Cura in view of Yasmin teaches an identical composition with identical components with component contents that overlap with that presently claimed, then it is clear that it would necessarily inherently have the properties presently claimed.
With respect to claim 4, Yasmin teaches the expanded graphite is made of sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), i.e. flake shape.
With respect to claim 5, Yasmin teaches the expanded graphite has a thickness of less than 100 nm (0.1 µm) and a diameter of less than 10 µm (see Processing of expanded graphite reinforced polymer nanocomposites
With respect to claim 11, Cura discloses a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally discloses the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not disclose wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition.
Yasmin teaches an epoxy resin matrix reinforced with expanded graphite (see Processing of expanded graphite reinforced polymer nanocomposites, Abstract). Yasmin further teaches the expanded graphite is an assortment of graphite sheets (see Processing of expanded graphite reinforced polymer nanocomposites, 2.1 Materials, paragraph 2), which corresponds to the non-spherical particles as presently claimed. Yasmin teaches it is beneficial to use expanded graphite as a reinforcing material in order to improve the mechanical properties, electrical conductivity, and barrier properties of the resin (see Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1).
Cura and Yasmin are analogous inventions in the field of epoxy resins.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thermosettable composition of Cura with the expanded graphite of Yasmin in order to provide a reinforced resin with improved mechanical properties, electrical conductivity, and barrier properties (Yasmin, Processing of expanded graphite reinforced polymer nanocomposites, 1. Introduction, paragraph 1).
Regarding the composition providing a cohesive failure mode in a T-peel test according to ASTM D1876, although there is no explicit disclosure from Cura in view of Yasmin that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Yasmin discloses a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, and non-spherical expanded graphite, i.e. non-spherical particles, in identical amounts to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876.
With respect to claim 24, Cura teaches the thermosettable composition includes blowing agents, such as encapsulated and non-encapsulated blowing agents ([0037-0038]).
With respect to claim 25, Cura discloses the epoxy compound is selected from the group of epoxy compounds having an average epoxy functionality of at least 2, and has a weight average molecular weight of not more than 700 g/mol ([0017]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites, as applied to claim 1 above, and further in view of Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”). It is noted that the teachings of Yashimoto are based off a machine translation of the reference included with the non-final Office action mailed 24 July 2020.
With respect to claims 21-23, modified Cura does not teach wherein the thermosettable structural adhesive composition further comprises a mineral filler selected from the group consisting of MgO, CaO, BaO, K2O, Li2O, and Na-2O, nor wherein the amount of the mineral filler is from 0.5 to 50 wt.-% relative to the total weight of the composition.
Yashimoto teaches the use of filler in an epoxy resin ([0030]), where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler is 40 to 90 parts by weight with respect to 100 parts by weight of the composition ([0037]), i.e. 40-90 wt.-%, which overlaps with that presently claimed.
Modified Cura and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of modified Cura to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto [0037]).
Claims 1-4, 11, 17-18, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Smith (US 2008/0166484 A1).
With respect to claims 1-4 and 17-18, Cura teaches a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy 
Cura does not teach wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 7 wt.-% relative to the total weight of the composition.
Smith teaches a flame retardant material made of an epoxy and graphite ([0044-0046] and [0048]). Smith further teaches the graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1 to 60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1 to 7% by weight as taught by Smith in order to provide an article with superior mechanical strength when cured (Smith [0079]). While there is no explicit teaching that the graphite is inorganic, given that it is identical to that presently claimed, then it would necessarily inherently be inorganic.
Regarding the thermosettable structural adhesive composition’s overlap shear strength and/or T-peel strength, Cura teaches the film of Example 1, which is made from 54.5 wt.% Epikote 828, 26.0 wt.% PK-HP 200, 13.5 wt.% Paraloid 2650A, 3.3 wt.% Amicure CG1200, 1.5 wt.% Omicure U52M, and 1.3 wt.% Micropearl F48D (Table 2, page 16) has an overlap shear strength at room temperature of 21 MPa, an 
It is apparent, however, that the instantly claimed amount of epoxy and that taught by Cura’s Example 1 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”.
In light of the case law cited above and given that there is only a “slight” difference between the amount of epoxy taught by Cura’s Example 1 and the amount disclosed in the present claims, and further given the fact that no criticality is disclosed in the present invention with respect to the amount of epoxy, it therefore would have 
Alternatively regarding the overlap shear strength and/or T-peel strength, while there is no explicit teaching for Cura in view of Smith that the thermosettable structural adhesive composition has an overlap shear strength according to DIN EN 1465 of at least 21 MPa at -40°C and/or of at least 17 MPa at 23°C and/or at least 11 MPa at 80°C and/or a T-peel strength according to ASTM D1876 of at least 170 N, and/or a drop of overlap shear strength according to DIN EN 1465 after cataplasma conditions of 25% or less as presently claimed, given that Cura in view of Smith teaches an identical composition with identical components with component contents that overlap with that presently claimed, then it is clear that it would necessarily inherently have the properties presently claimed.
With respect to claim 11, Cura discloses a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally discloses the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not disclose wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition.
Smith teaches a flame retardant material made of an epoxy and graphite ([0044-0046] and [0048]). Smith further teaches the graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1 to 60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1 to 7% by weight as taught by Smith in order to provide an article with superior mechanical strength when cured (Smith [0079]). The graphite flakes correspond to the non-spherical particles presently claimed.
Regarding the composition providing a cohesive failure mode, although there is no explicit teaching from Cura in view of Smith that the thermosettable structural adhesive composition has a cohesive failure mode in a T-peel test according to ASTM D1876, given that Cura in view of Smith teaches a composition being made of epoxy compound, a thermoplastic resin, an epoxy curing agent, and non-spherical graphite flakes in amounts identical to that presently claimed, then it is clear that it would necessarily inherently have a cohesive failure mode in a T-peel test according to ASTM D1876.
With respect to claim 24, Cura teaches the use of a blowing agent, including encapsulated and non-encapsulated blowing agents ([0037-0038]).
With respect to claim 25, .
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Smith (US 2008/0166484 A1), hereinafter “modified Cura”, as applied to claim 1 above for claims 5 and 7, and further in view of Studart et al. (US 2013/0053471 A1, “Studart”).
With respect to claims 5 and 7, modified Cura does not teach wherein the non-spherical particles have an aspect ratio of at least 1:2.5, nor wherein the grain size is from 30 µm to 200 µm.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). Studart further teaches the matrix includes epoxies ([0032]), and that the non-spherical reinforcing particles have thicknesses of 1 nm to 10 µm and a width of 10 nm to 100 µm ([0020]), which overlaps with the grain size presently claimed. Studart further teaches that the length is at least twice as large as the thickness ([0020]), i.e. the aspect ratio of the particle is at least 1:2, which overlaps with that presently claimed. It is the examiner’s position that such dimensions would cause the non-spherical graphite to have a flake-like shape as claimed.
Modified Cura and Studart are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of modified Cura to be the non-spherical graphite flakes as taught by Studart in order to provide an epoxy with desired reinforcement properties (Studart [0005]).
With respect to claim 6, Cura discloses a structural adhesive film comprising a thermosettable composition, i.e. a thermosettable structural adhesive composition, which comprises an epoxy compound, a thermoplastic resin, and an epoxy curing agent ([0006]). Cura additionally discloses the thermosettable composition comprise: 30 to 60 wt.-% epoxy; 10 to 40 wt.-% thermoplastic resin, i.e. thermoplastic compound; and 2 to 15 wt.-% epoxy curing agent ([0015]), which overlaps with that presently claimed.
Cura does not disclose wherein the thermosettable structural adhesive composition further comprises non-spherical particles in the range of 0.1 to 10 wt.-% relative to the total weight of the composition.
Smith teaches a flame retardant material made of an epoxy and graphite ([0044-0046] and [0048]). Smith further teaches the graphite has a flake shape ([0076]), i.e. is non-spherical, and the amount of graphite is 1 to 60% by weight ([0078]) in order to provide an article with superior mechanical strength ([0079]).
Cura and Smith are analogous inventions in the field of epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of Cura to contain flake-shaped graphite in an amount of 1 to 10% by weight as taught by Smith in order to provide an article with superior mechanical strength when cured (Smith [0079]). The graphite flakes correspond to the non-spherical particles presently claimed.
Cura in view of Smith does not disclose wherein the non-spherical particles have a grain size from 30 µm to 200 µm.
Studart teaches non-spherical particles including graphite platelets ([0027]), i.e. graphite flakes, embedded in a matrix (Abstract). Studart further teaches the matrix 
Cura in view of Smith and Studart are analogous inventions in the field of graphite flake-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graphite of Cura in view of Smith to be the non-spherical graphite flakes as taught by Studart in order to provide an epoxy with desired reinforcement properties (Studart [0005]).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Cura et al. (EP 2 700 683 A1) in view of Smith (US 2008/0166484 A1), hereinafter “modified Cura”, as applied to claim 1 above, and further in view Yashimoto et al. (WO 2014/136773 A1, “Yashimoto”). It is noted that the teachings of Yashimoto are based off a machine translation of the reference included with the non-final Office action mailed 24 July 2020.
With respect to claims 21-23, modified Cura does not teach the thermosettable structural adhesive composition further comprises a mineral filler selected from the group consisting of MgO, CaO, BaO, K2O, Li--2O, and Na2O, nor wherein the amount of filler is 0.5 to 50 wt.-% relative to the total weight of the composition.
Yashimoto teaches the use of filler in an epoxy resin ([0030]), where the filler includes magnesia ([0032]), i.e. MgO. While there is no explicit teaching that magnesia is a mineral filler, given that it is identical to that presently claimed, then it would necessarily inherently be a mineral filler. Yashimoto further teaches the amount of filler 
Modified Cura and Yashimoto are analogous inventions in the field of filler-containing epoxies.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the epoxy of modified Cura to contain magnesia in a range of 40-50 wt.-% as taught by Yashimoto in order to provide an epoxy with sufficient thermal conductivity (Yashimoto [0037]).


Response to Arguments
Due to the amendment to the specification, the objection to the specification is withdrawn.
Due to the amendment of claims 17 and 21, the 35 U.S.C. 112(b) rejections of claims 17 and 21-22 are withdrawn.
Due to the cancellation of claim 10, the 35 U.S.C. 103 rejection of claim 10 is withdrawn.
Applicant’s arguments filed 08 June 2021 have been fully considered but they are not persuasive.
Regarding the 35 U.S.C. 103 rejections of claims 1-5, 11, 17-18, and 24 over Cura et al. (EP 2 700 683 A1, “Cura”) in view of Yasmin et al. (Processing of expanded graphite reinforced polymer nanocomposites, “Yasmin”), the 35 U.S.C. 103 rejections of claims 1-4, 11, 17-18, and 24 over Cura in view of Smith (US 2008/0166484 A1), the 35 

    PNG
    media_image1.png
    224
    700
    media_image1.png
    Greyscale
Regarding Applicant’s arguments about Cura’s epoxy content, the examiner respectfully submits that while the B1 publication of Cura (which was not used to reject the claims) discloses the epoxy content of the composition to be “from 50 to 60 wt%”, the A1 publication of Cura (which was used to reject the claims) discloses the composition comprises “from 30 to 60 wt%” of an epoxy compound. Below is an image of the cited portion of the A1 publication of Cura, see [0015] a). The epoxy content prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the epoxy content, including over values presently claimed, and thereby arrive at the claimed invention.
Regarding Applicant’s arguments that the Office failed to consider the upper limit of the epoxy resin, the examiner respectfully disagrees. In the rejection of claim 10, the examiner presented two alternate rejections: the first based off case law, and the second based off inherency.
With respect to the case law based rejection, Applicant has not demonstrated criticality with respect to the amount of epoxy. Cura’s Example 1 teaches the use of 54.5 wt% epoxy, while the present claims require 50 wt% epoxy. It is apparent, however, that the instantly claimed amount of epoxy and that taught by Cura’s Example 1 are so close to each other that the fact pattern is similar to the one in In re Woodruff, 919 F.2d 1575, USPQ2d 1934 (Fed. Cir. 1990) or Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) where despite a “slight” difference in the ranges the court held that such a difference did not “render the claims patentable” or, alternatively, that “a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough so that one skilled in the art would have expected them to have the same properties”. In light of the case law cited above and given that there is only a “slight” difference between the 
With respect to the inherency based rejection,
Regarding Applicant’s arguments that Cura’s Example 1 contains additional components not required by the claim, the examiner acknowledges that Cura’s Example 1 includes additional materials not required by the present claims. However, given the open-ended language of the claims, i.e. “comprising”, nothing in the claims precludes the presence of additional materials, and therefore it would have been obvious to one of ordinary skill in the art that the more specific thermosettable structural adhesive composition of Cura’s Example 1 would fall within the broader thermosettable structural adhesive composition of the present claims, and thus one of ordinary skill in the art would have arrived at the claimed invention.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 
Regarding the 35 U.S.C. 103 rejections of claims 5-7 over Cura in view of Smith and further in view of Studart et al. (US 2013/0053471 A, “Studart”), Applicant argues that grain size is a microstructure feature that is not dependent on the outer dimensions of the material, i.e. a macrostructure feature, and that Studart does not provide any teaching regarding the grain size of the particles, and that the Office failed to provide any evidence to support that Studart’s particles exhibit the claimed grain size. Applicant additionally argues that Studart is directed towards magnetic and/or superparamagnetic nanoparticles, and that one of ordinary skill in the art would not be motivated to use the particles of Studart in combination with Cura, and that the examiner used improper hindsight reasoning. The examiner respectfully disagrees.
Regarding Applicant’s arguments that grain size is a microstructure feature and not a macrostructure feature, Applicant has not provided any special definition regarding “grain size” in the specification. While Studart does not explicitly recite “grain size”, it is well known that “grain size” is the same as “particle size” as evidenced by Definitions.net (What does grain size mean?). Therefore, the particle size taught by Studart is the same as the grain size.
In response to applicant's argument that Studart additionally teaches magnetic and/or superparamagnetic nanoparticles, the Office acknowledges that Studart teaches magnetic and/or superparamagnetic nanoparticles. However, Studart is only used as a teaching reference in order to teach the aspect ratio and grain size of the non-spherical particles. It is noted that the “test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference… Rather, the test is what the combined teachings of the references In re Keller, 642 F.2d 413, 208 USPQ 871, 881 (CCPA 1981) and that “combining the teachings of references does not involve an ability to combine their specific structures”, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the motivation to combine the non-spherical graphite flakes taught by Studart to replace the graphite of Cura in view of Smith is that it would provide an epoxy composite with desired reinforcement properties (Studart, [0005]).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See In re McLaughlin
Applicant’s request for rejoinder is denied because no claims are allowed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450.  The examiner can normally be reached on Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787